Citation Nr: 1220957	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for cephalgia.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought.   


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the service-connected cephalgia is manifested by very frequent prostrating and prolonged attacks, which are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for cephalgia have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters dated since the current claim on appeal, and most recently in August 2011.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  The RO has provided adequate notice of how effective dates are assigned.  The claim was subsequently readjudicated most recently in May 2010 supplemental statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received privately and from VA, and the report of VA examinations addressing the material elements of the claim.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's claimed disability for compensation purposes addressing the claimed disorder.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which he declined.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In appeals of a claim for an increased disability rating, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The RO has identified the service-connected disability as cephalgia, which has been evaluated under the hyphenated Diagnostic Codes 8045-9304.  The hyphenated diagnostic codes in this case indicates that the cephalgia disorder is dementia as a residual of a traumatic brain injury.  See 38 C.F.R. §§ 4.27, 4.124a, Diagnostic Code 8045, 9304.  The Board, however, finds that evaluation under Diagnostic Code 8100, which provides for the criteria for evaluation of migraine headaches, provides a more appropriate set of rating criteria for the evaluation of the Veteran's service-connected cephalgia.  See 38 C.F.R. §§ 4.27, 4.124a, Diagnostic Code 8100.

Note that recent changes made in September 2008 to the Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury, including to Diagnostic Code 8045, became effective in October 23, 2008.  The effective date for the revisions came after the Veteran filed his claim for an increase and therefore the revised version does not apply in this case.  73 FR 54693-01 (effective September 23, 2008).

The Veteran's cephalgia is evaluated as 10 percent disabling.  Under the criteria for evaluating migraine headaches under 38 C.F.R. § 4.124(a), Diagnostic Code 8100, a 10 percent rating is assignable for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  Under that diagnostic code, migraine headaches are rated as 30 percent disabling if there is characteristic prostrating attacks averaging once a month over the last several months; and rated as 50 percent disabling if there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   38 C.F.R. § 4.124(a), Diagnostic Code 8100.  A disability rating of 50 percent is the maximum disability rating assignable under Diagnostic Code 8100.  Id.

The medical evidence includes VA and non-VA treatment reports, the findings of which are consistent with those contained in the VA examination reports discussed below. 

The report of a November 2006 VA examination for neurological disorders shows complaints of headache in the frontal area of the head radiating to the occipital area with an intensity ranging from five to eight on a scale of ten.  The Veteran associated these headaches with symptoms of lightheadedness, but no nausea or vomits, no aura or visual symptoms.  He reported that he had headaches two to three times per week, requiring that he goes to bed to rest and lasting two hours to a whole day.  The Veteran stated that he takes Panadol, which decreases the pain to an intensity of one to two on a scale of ten.  

Neurological examination findings included that there was no aphasia, agnosia, apraxia, or cerebellar dysmetria; and normal cranial nerves findings except for decreased sensation in the left side of the face compared with the right side.  The report noted that an MRI concluded with findings of unremarkable MRI of the brain.  The diagnosis was headache (tensional type headache characteristics) starting after minor trauma to head.

The report of a March 2008 VA examination for neurological disorders shows that the Veteran reported complaints of headaches described as a dull pain of 10/10 intensity starting from the top and radiating to the back, occurring at least once weekly and mostly at night.  He usually takes pain medication and lies down in a dark room because light bothers him.  

The report contains a diagnosis of tension type headache associated with the diagnosis of cephalgia.  The examiner estimated that the effects of the cephalgia on the Veteran's usual daily activities (only during episodes of severe headaches) included severe effects regarding chores, shopping, exercise, sports, recreation, and traveling; and moderate effects on feeding, bathing, dressing, toileting, and grooming.  The examiner commented that the Veteran described severe, intractable headaches; however, review of the medical record showed no evidence of complaints of headaches except once to his psychiatrist.  The examiner further commented that there were no notes evidencing that the Veteran had sought treatment for headaches, and he denied headaches in every visit to his primary physician from 2004 to the present.

The report of an April 2010 VA examination for neurological disorders shows that the Veteran reported having headaches lasting several hours and repeating three or four times a week.  He described the headaches as generalized, oppressive, and beginning in the nape of the neck and spreading to the retroocular areas, associated with sonophobia.  He also described migraine headaches occurring with weekly episodes, of which less than half were prostrating.  He currently was not receiving treatment but used over the counter medications on occasion.  The diagnosis was posttraumatic headaches.  Regarding the effect of the headaches on the Veteran's usual employment, the report noted that he was not employed.  With respect to the effect on the Veteran's usual daily activities, the report contains findings that there were severe effects for all activities during the prostrating episodes only, including chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.

In summary, the Veteran has provided competent and credible evidence that his cephalgia is productive of severe headaches, with some sonophobia and lightheadedness.  Although he has reported varying frequencies of headaches, these headaches may fairly be characterized as occurring quite often, from weekly to several times a week and are prostrating.  

Affording the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a 50 percent disability rating for cephalgia.  The Board finds that the disability picture is productive of headaches with very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  In reaching this conclusion, the Board observes that examiners have noted that the effects of the headache episodes on daily activities have been severe during prostrating episodes.  Though the cephalgia symptoms have varied to some extent over time, the Board finds that the criteria has generally been met throughout the appeal period, and therefore warrants a 50 percent disability rating for the entire period of the appeal.  38 C.F.R. § 4.124(a), Diagnostic Code 8100; See Hart supra.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  Here, the Board finds that the schedular criteria reasonably describe the Veteran's service-connected cephalgia.  Therefore, based on the foregoing, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id. 

If a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the Veteran is not working, the reason for this has not been linked to the Veteran's service-connected cephalgia disability, but rather to a psychiatric disorder for which service connection is not in effect.  Thus the issue of entitlement to TDIU under Rice has not been raised by the evidence. 


ORDER

A disability rating of 50 percent for cephalgia, throughout the appeal period, is granted, subject to the applicable criteria governing the payment of monetary benefits.


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


